Case 5:19-cv-00104-MCR-MJF Document1 Filed 04/15/19 Page 1 of 10

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION

LISA SHAW,
Plaintiff, !

CASE NO.:
VS.

GAIL’S TRAVELING ANGELS,
LLC, and GAIL HALL, Individually,

Defendant. /

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, LISA SHAW, (‘Plaintiff’), by and through the undersigned attorneys,
sues the Defendants, GAIL’S TRAVELING ANGELS. LLC, (‘GAIL’S”) and GAIL
HALL (“HALL”) (collectively referred to as “Defendants”), and brings this action for
unpaid overtime compensation, minimum wages, liquidated damages, and other relief
under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).

INTRODUCTION

l. Plaintiff brings this action pursuant to 29 U.S.C. §216(b) and 29 U.S.C.
§§206(a) and 207(a).

2. The Fair Labor Standards Act was passed in 1938. Its principle purpose
was to protect all covered workers from substandard wages and oppressive working
hours, labor conditions that are detrimental to the maintenance of minimum standards of
living necessary for health, efficient, and the general well-being of workers. Barrentine v.

Arkansas-Best Freight System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981).

3. Section 6(a) of the FLSA requires employers to pay covered employees at
Case 5:19-cv-00104-MCR-MJF Document 1 Filed 04/15/19 Page 2 of 10

least the statutory minimum wage for all hours worked per workweek. 29 U.S.C. §206
(a).

4. Section 7(a) of the FLSA requires payment of time-and-one-half an
employee’s regular hourly rate whenever a covered employee works in excess of forty
(40) hours per work week. 29 U.S.C. § 207(a).

5. The liquidated damages provision of the FLSA constitutes a congressional
recognition that failure to pay the statutory minimum on time may be so detrimental to
the maintenance of the minimum standard of living necessary for health, efficiency, and
the general well-being of workers and to the free flow of commerce, that double payment
must be made in the event of a delay in order to insure restoration of the worker to that
minimum standard. Brooklyn Sav. Bank vy. O'Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895,
902 (1945). |

6. To the extent any partial payments have been made by Defendants to
Plaintiff of the disputed amounts at the time of the filing of this complaint, this action
seeks to recover judgment in favor of Plaintiff and against Defendants as well as all
remaining damages, including but not limited to liquidated damages and reasonable

|
attorneys’ fees and costs. /d.

7. Defendants have violated and continue to violate the FLSA by
misclassifying its home health aides as “independent contractors” and refusing to pay
them a livable wage.

8. Misclassification of employees as independent contractors “deprives

employees of critical workplace protections and employment benefits to which they are
Case 5:19-cv-00104-MCR-MJF Document1 Filed 04/15/19 Page 3 of 10

legally entitled.”' |

9. Misclassification of workers also dosts the government billions of dollars

in unpaid taxes.”
|

10. Due to the rise in misclassification among the American workforce, the
Department of Labor’s Wage and Hour Djvision has launched a_ nationwide
“Misclassification Initiative.” See http://www.dol.gov/whd/workers/misclassification/.

11, Defendants’ misclassification of Pipintiff puts law-abiding companies at a
competitive disadvantage.”

JURISDICTION AND VENUE

12. Jurisdiction in this Court is proper as the claims are brought pursuant to
the Fair Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the
“FLSA”) to recover unpaid overtime wages, minimum wages, an additional equal amount
as liquidated damages and reasonable attorney’s fees and costs.

13. This Court has jurisdiction over Plaintiff? s claims pursuant to 28 U.S.C.
§1331 and the FLSA. |

14. At all times material hereto, Plaintiff was a resident of Jackson County,

Florida.

 

' Statement of Secretary of Labor Hilda L. Solis on introduction of legislation regarding
issue of misclassification, U.S. Department of Labor, Wage and Hour Division (April 22,
2010), available online at www.dol.gov.

* Annual Report of the White House Task Force on the Middle Class, Executive
Summary at “v” (February 2010), available online at
http://www, whitehouse, gov/strongmiddleclass/reports.

> See supra note 2 at pg. 21.
Case 5:19-cv-00104-MCR-MJF Document 1 Filed 04/15/19 Page 4 of 10

15. Defendant, GAIL’S, conducts business in, Jackson County, Florida,
|

therefore venue is proper in the Northern District of Florida, Panama City Division,
|

pursuant to 28 U.S.C. § 1391(b)(1) & (c). i
PARTIES|
16. Defendant, GAIL’S, a Florida Profit Corporation, is in the business of
operating a companion services company located at 5022 White Oak Drive, Marianna,
Florida 32446.
17. At all times relevant to this action, HALL was an individual resident of the
State of Florida, who owned and/or operated GAIL’S, and who regularly exercised the
authority to: (a) hire and fire employees of GAIL’S; (b) determine the work and pay
schedules for the employees of GAIL’S; (c) control the finances and operations of
GAIL’S; and (d) was responsible for the overall business operations of GAIL’S.
18. Plaintiff was employed by Defendants as an hourly paid home health aide
from on or around January 2007 through 2010 then from 2011 through January 2019.
COVERAGI
19. At all material times, Defendant, GAIL’S was an enterprise covered by the
FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).
20, At all material times, Defendants were “employers” as defined by 29
U.S.C. § 203(d).
21. Based upon information and belief, GAIL’S has had an annual gross

volume of sales made or business done of not less than $500,000 (exclusive of excise

taxes at the retail level which are separately stated) during the relevant time periods.
Case 5:19-cv-00104-MCR-MJF Document 1 Filed 04/15/19 Page 5 of 10

22. At all times material, Defendant, GAIL’S has been an enterprise engaged
in commerce or in the production of goods for commerce within the meaning of Section

203(s)(1) of the FLSA, in that the company had two or more employees:
|
a. Engaged in commerce; or |

b. Engaged in the production of edods for commerce; or
c. Handling, selling or working on goods or materials that have been
moved in or produced for commerce. (i.e. medical supplies,
computers, and/or office suppli¢s).
23. Therefore, GAILS’s is an enterprise covered by the FLSA, and as defined by
29 U.S.C. §203(r) and 203(s).
GENERAL ALLEGATIONS
24. Defendant, GAIL’S, is a company classified as a company licensed to

provide homemaker and companion services.

25. Defendants were “employers” of Plaintiff within the meaning of the
FLSA,

26. Plaintiff was an employee of Defendants within the meaning of the FLSA.

27. Plaintiff was given the title of “home health aide” during her employment
with Defendants.

28. Plaintiff performed home health aide duties for Defendants from on or

around January 2007 through 2010 then again from 2011 through January 2019.
29, Throughout her employment, Plaintiff earned an hourly rate in exchange

for work performed for Defendants.
|
Case 5:19-cv-00104-MCR-MJF Document 1 Filed 04/15/19 Page 6 of 10

30. During the relevant time period| (last three years) Plaintiff regularly
worked in excess of forty (40) hours per week during her employment with Defendants.

31. Despite working more than forty (40) hours per week during one or more
workweeks during the relevant time period (last [three years), Defendants failed to pay
Plaintiff overtime compensation at a rate of time and one-half times her regular rate of

pay for hours worked over forty (40) in a workweek, contrary to §207(a) of the FLSA.

 

32. As a result, Plaintiff did not earn jproper overtime compensation for all
overtime hours worked during some of her work weeks while employed by Defendants.

33. Defendants also failed to pay the proper minimum wage rate to Plaintiff
during one or more workweeks during the relevant time period (last three years).

34. Defendants knowingly, willfully, or with reckless disregard carried out its
illegal pattern or practice of failing to pay proper overtime and minimum wage
compensation to Plaintiff. |

35. Defendants did not act in good faith or reliance upon any of the following
in formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, ef seg., (c)
Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal
Regulations.

36. Defendants had acted willfully in ‘failing to pay Plaintiff in accordance
with the law.

37. Defendants failed to maintain proper time records as mandated by law.

38. Defendants failed to post informational posters as required by law

advising its employees of their rights under the FLSA.
|
Case 5:19-cv-00104-MCR-MJF Document 1 Filed 04/15/19 Page 7 of 10

COUNT E- RECOVERY OF MINIMUM WAGES (FEDERAL)

39. Plaintiff reincorporates and readopts all allegations contained within

|
|
Paragraphs 1-38 above. |
|

40. Plaintiff was entitled to earn the statutory minimum wage rate for all hours
|

worked per week while employed as a non-exempt employee for Defendants pursuant to
|

the FLSA.

41. Plaintiff is entitled to receive the applicable statutory Florida minimum

|
wage rate for all hours worked during her employment with Defendants pursuant to 29
|

C.F.R. 778.5.
42. Defendants failed to compensate, Plaintiff at the applicable statutory

minimum wage rate for all hours worked per week during one or more workweeks during
|
|
|

the relevant time period (last three years).

43. Defendants were aware of the laws which required that its employees be
paid at least the statutory minimum wage for all hours worked per workweek.

44, Despite its knowledge of these laws, Defendants violated the FLSA’s

provision on minimum wages (29 U.S.C. §206).

45. The foregoing conduct, as alleged, constitutes a willful violation of the

|
FLSA within the meaning of 29 U.S.C. 255(a). |

|
46. As a result of Defendants’ intentional, willful and unlawful acts in

refusing to pay Plaintiff her proper minimum wages during one or more workweeks,

Plaintiff has suffered damages, plus incurring reasonable attorneys’ fees and costs.
Case 5:19-cv-00104-MCR-MJF Document 1 Filed 04/15/19 Page 8 of 10

|
A7. As a result of Defendants’ willful violation of the FLSA, Plaintiff is
|

entitled to liquidated damages.

48. Plaintiff is entitled to an award of reasonable attorney’s fees and costs

|
WHEREFORE, Plaintiff respectfully requests that judgment be entered in her

pursuant to 29 U.S.C. §216(b).

favor against Defendants; |

a. Awarding Plaintiff her unpaid minimum wages as allowable under the
|

statute of limitations; |
b. Awarding liquidated damages in an amount equal to the minimum wage
|
award, or alternatively, awarding pre-judgment interest;

|
c. Awarding reasonable attorney’s fees and costs and expenses of the

litigation pursuant to 29 U.S.C. §216(b); and

d. Ordering any other further relief the Court deems just and proper.
COUNT I - RECOVERY OF OVERTIME COMPENSATION

49. Plaintiff reincorporates and readopts all allegations contained within
Paragraphs 1-38 above. !

|
50. Plaintiff was entitled to be paid time and one-half of her regular rate of

pay for each hour worked in excess of forty (40) per workweek.
S51. During the relevant time period (last three years) during her employment

with Defendants, Plaintiff worked overtime hours without receiving time and one-half
|

compensation for same during one or more workweeks contrary to the FLSA. Attached

as Exhibit “A” are examples of pay periods where Plaintiff did not receive time and one-
|
|
Case 5:19-cv-00104-MCR-MJF Document

1 Filed 04/15/19 Page 9 of 10

half of her regular rate of pay for all hours exceeding (40) in those workweeks.

Specifically, during the week of December 31, 2016 to January 6, 2017, Plaintiff worked

a total of eighty-six (86) hours and only received

her regular rate of pay for all hours

worked. Additionally, during the week of November 10, 2018 through November 16,

2018, Plaintiff worked eighty-four (84) hours and

for all hours worked.

only received her regular rate of pay

52. Plaintiff should have earned time and one-half compensation for each hour

worked in excess of forty (40) hours per workweek.

53. Defendants had knowledge of the 04

ertime hours worked by Plaintiff.

54. Defendants are aware of the laws which require its employees to be paid

overtime compensation on a week by week basis.
55. The foregoing conduct, as alleged,

FLSA within the meaning of 29 U.S.C. 255(a).

constitutes a willful violation of the

56. As a result of Defendants’ intentional, willful and unlawful acts in

 

refusing to pay Plaintiff her proper overtime wages during one or more workweeks,

Plaintiff has suffered damages, plus incurring reasonable attorneys’ fees and costs.
|

57. As a result of Defendants’ willful

entitled to liquidated damages.

58. Plaintiff is entitled to an award of

|
pursuant to 29 U.S.C. §216(b).

violation of the FLSA, Plaintiff is

reasonable attorney’s fees and costs

WHEREFORE, Plaintiff respectfully requests that judgment be entered in her

favor against Defendants;

 
Case 5:19-cv-00104-MCR-MJF Document!1 Filed 04/15/19 Page 10 of 10
| j
i

a. Awarding Plaintiff overtime compensation in the amount due to her
for the time worked in excess |of forty (40) hours per workweek as
allowable under the statute of limitations:

b. Awarding Plaintiff liquidated damages in an amount equal to the

overtime award, or alternatively,|awarding pre-judgment interest;
c. Awarding reasonable attorney’s fees and costs ‘and expenses of the
litigation pursuant to 29 U.S.C. §216(b); and

 

d. Ordering any other further relief the Court deems just and

|

proper. |
|

i

JURY DEMAND

_— ee

Plaintiff demands trial by jury onyall issues s0-triable as a matter of right by jury.
fn : en oe

 

  

 

  

/ .
Dated: ‘|| \3j E ae he sagen >
KimberlyDe Arcangelis,.Esquifé

D,: O2587I

n & Morgan, P.A.
20 N. Orange Ave., 16th Floor
Orlando, FL 32802-4979
Telephone: (407) 420-1414
Facsimile: (407) 245-3383
Email; KimD@forthepeople.com
Attomeys for Plaintiff |

 

 

 

 
